United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2068
Issued: April 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant, filed a timely appeal of a March 21, 2006 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative, finding that
he had no more than an eight percent impairment of the left upper extremity, for which he
received a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than an eight percent impairment to the left
upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On September 8, 2003 appellant, then a 41-year-old senior correctional officer, filed a
traumatic injury claim. He alleged that on September 6, 2003 he hit the corner of a security
cabinet door with his left shoulder and sustained a possible fracture of the left shoulder blade and
swelling of the arm. Appellant stopped work on September 6, 2003. By letter dated October 30,

2003, the Office accepted appellant’s claim for left shoulder tear. In a letter dated
November 5, 2003, the Office subsequently authorized left shoulder arthroscopic surgery, which
was performed on December 3, 2003 by Dr. William P. Thorpe, a Board-certified orthopedic
surgeon, who indicated that the surgery consisted of partial excision anterior labrum, inferior
labrum and posterior labrum, suture repair of labrum, lavage of humerus and glenoid, shaving of
humerus and glenoid, debridement of humerus and glenoid, total synovectomy, repair of capsule,
removal of cartilage loose body, bursectomy, division of C-A ligament and acromioplasty.
Appellant’s postoperative diagnosis included multi-directional anterior, inferior and posterior
instability, rotator cuff tear with impingement, superior labial anterior posterior (SLAP) Type II
lesion of the left shoulder.
In a February 19, 2004 treatment note, Dr. Thorpe reported that appellant’s left shoulder
had 150 degrees of flexion, 110 degrees of abduction, 65 degrees of external rotation and
70 degrees of internal rotation. Appellant complained of burning pain anteriorly but it was
getting better. Dr. Thorpe reported no sign of muscle weakness, hypoesthesia in the long, ring
and middle fingers of the left hand and a positive Tinel’s sign at the elbow. He noted a history of
the September 6, 2003 employment injury and opined that this injury was consistent with ulnar
nerve compression. Dr. Thorpe recommended an electromyogram/nerve conduction study
(EMG/NCS). A March 16, 2004 EMG/NCS was normal.
In an April 15, 2004 treatment note, Dr. Thorpe reported on physical examination that,
appellant’s arm moved freely and fully passively, there was some diffuse weakness and no
sensory deficit. He noted the medical opinion of Dr. Paul B. Juergens, a pain management
specialist, that appellant had diffuse hypesthesia and that he did not provide any explanation of
his opinion. Dr. Thorpe opined that appellant had healed from his left shoulder surgery and
recommended no use of the left arm as a permanent restriction.
On May 7, 2004 appellant underwent a functional capacity evaluation (FCE), which
found that his subjective reports of pain and associated disability were considered reasonable and
reliable. He could perform light physical work regarding his left upper extremity and activities
with no limitations with regard to his right upper extremity.
In a May 13, 2004 treatment, Scott Peterson, a physician’s assistant, stated that appellant
complained of pain which he characterized as 7 on a scale of 0 to 10 where 0 was no pain and 10
was the worst pain imaginable. On physical examination, he reported some discoloration of the
left palm and mild edema of the left knuckles. Appellant also experienced left shoulder pain and
neuropathic pain of the left upper extremity, which Mr. Peterson suspected was of a sympathetic
origin. Mr. Peterson stated that appellant had limited range of motion of the left upper extremity.
He concluded that he agreed with the FCE work restrictions.
In a May 26, 2004 treatment note, Dr. Juergens indicated that, among other things,
appellant complained of a burning sensation in his fingers and pain in his arm and shoulder that
he characterized as 7 on a scale of 0 to 10. He reported his findings on physical examination and
diagnosed complex regional pain syndrome (CRPS) of the left upper extremity. Dr. Juergens
stated that appellant was also developing reflex sympathetic dystrophy (RSD) of the left upper
extremity. Dr. Juergens’ June 22, 2004 treatment note stated that, therapy had increased
appellant’s pain and he was having trouble with cognitive functions at work and handing people

2

the wrong equipment.1 Appellant complained of pain, swelling, discoloration and temperature
changes in his left upper extremity. On physical examination, Dr. Juergens reported pain of
10 on a scale of 0 to 10. Appellant’s arm had significant modeling, his fingers were held in mild
flexion and there was no allodynia to light touch or palpation. Dr. Juergens diagnosed CRPS I of
the left upper extremity. He opined that, in the absence of a trial of sympathetic blocks or trial
spinal cord stimulation, appellant was at maximum medical improvement. Dr. Juergens further
opined that appellant sustained permanent loss of use of his left upper extremity in his present
employment.
By letter dated July 15, 2004, the Office requested that Dr. Thorpe determine the extent
of appellant’s permanent impairment of the left upper extremity due to the September 6, 2003
employment-related injury based on the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001).
By letter dated July 28, 2004, the Office referred appellant, along with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Raymond A. Ritter,
Jr., a Board-certified orthopedist, for a second opinion medical examination. It requested that
Dr. Ritter provide his orthopedic diagnoses and address whether the diagnosed conditions were
causally related to the accepted employment injury and whether appellant was totally disabled
for work due to his conditions.
On August 2, 2004 the Office received Dr. Juergens’ July 27, 2004 treatment note.
Dr. Juergen stated that appellant complained of severe dysthetic pain of the left upper extremity
with burning pain of the left fourth and fifth fingers and proximal forearm. On physical
examination, he reported pain as 6 to 7 on a scale of 0 to 10. Dr. Juergens stated that appellant
had 60 degrees of forward elevation, minimal backward elevation, 45 degrees of abduction,
60 degrees of internal rotation and 40 degrees of external rotation. He further stated that
appellant had decreased strength of his left hand grip and left triceps’ strength was four out of
five. His shoulder abduction was three out of five and he had mild mottling discoloration of the
left upper extremity. Dr. Juergens concluded that appellant sustained CRPS I of the left upper
extremity.
On August 2, 2004 Dr. Thorpe reported that appellant sustained loss of function due to
pain, discomfort, sensory alteration and RSD. He stated that appellant experienced increased
pain with movement or use of his left upper extremity. Dr. Thorpe indicated that he had burning
dysthetic pain in the anterior shoulder and severe pain in the fourth and fifth fingers. He
provided the same range of motion measurements for appellant’s left shoulder as set forth by
Dr. Juergens in his July 27, 2004 treatment note.
On August 2, 2004 appellant filed a claim for a schedule award.
In a September 23, 2004 report, Dr. Ritter provided a history of appellant’s September 6,
2003 employment-related injury and medical treatment. He noted appellant’s complaint of
severe pain and diminished sensation of the left upper extremity but not in a dermatomal
1

The record reflects that effective June 8, 2004 appellant returned to limited-duty work on a full-time basis. He
stopped work on June 24, 2004.

3

distribution. Dr. Ritter stated that the pain interfered with daily function to the point that
appellant essentially had no use of the left shoulder because of the alleged discomfort. He
reported weakness of the left upper extremity but no atrophy. Appellant had a weak grip and
significant weakness of any ability to move his shoulder in abduction, extension or flexion. He
also had marked restriction of motion as indicated in his range of motion chart. Dr. Ritter stated
that appellant had symptoms of causalgia but there were no objective findings to verify such
symptoms. He diagnosed chronic pain in the left shoulder causally related to the September 6,
2003 employment injury and resultant surgery, possible causalgia, depression and panic disorder.
Dr. Ritter opined that appellant could not perform his regular work duties but that he could
perform the duties of his June 2004 limited-duty job. He opined that it was impossible to
provide an impairment rating based on the A.M.A., Guides, due to the complexity of appellant’s
symptoms. Dr. Ritter stated that he not only had restricted motion, but also his pain pattern had
symptoms of significant pain that seemed to limit his activities, depression, anxiety, weakness
and numbness. Based on a combination of the factors set forth in his report, Dr. Ritter
determined that appellant had a 50 percent impairment of the left upper extremity.
The Office found a conflict in the medical opinion evidence between Drs. Juergens and
Ritter as to whether appellant sustained a work-related injury and if so, whether he had any
continuing residuals of his September 6, 2003 employment injury and whether he could perform
the duties of his date-of-injury job. By letters dated March 10 and 16, 2005, the Office referred
appellant, along with a statement of accepted facts, the case record and a list of questions to be
addressed, to Dr. John J. Sheridan, a Board-certified orthopedic surgeon, for an impartial medical
examination.
In an April 20, 2005 report, Dr. Sheridan provided a history of appellant’s September 6,
2003 employment-related injury and medical treatment. On physical examination, he reported
that light palpation around appellant’s shoulder resulted in some grimacing, withdrawal and
generalized expression of discomfort. He could only weakly initiate abduction, flexion and
external rotation again with grimacing and posturing throughout his body. Dr. Sheridan stated
that his attempts to assist with passive motion were also met with restriction, grimacing and
expression of pain. He could not document any reproducible neurologic deficit in appellant’s
arm. Appellant had no alteration of heat, color or moisture in the left upper extremity. Based on
his examination and medical evidence of record, Dr. Sheridan opined that appellant sustained a
SLAP lesion of the left shoulder although there were numerous other abnormalities that were
presumably identified at the time of surgery. Regarding whether the diagnosed condition was
causally related to the September 6, 2003 employment injury, he stated that there was
documentation of some type of contusion involving the left shoulder, but he seriously doubted
the relationship of Dr. Thorpe’s findings at the time of surgery to the mechanism of injury
reported. Dr. Sheridan stated that appellant continued to complain of residuals related to the
accepted employment injury but noted that there was very little objective evidence to support his
complaints and restricted function. He opined that appellant could not return to his senior
correctional officer position based on a review of his job requirements. Dr. Sheridan stated that
any physical activity or encounter with hostile individuals would put him at medical risk.
Appellant could return to a clerical job that did not require vigorous physical use of his left upper
extremity which restricted pushing, pulling and overhead activities. In a work capacity

4

evaluation form dated March 31, 2005, Dr. Sheridan stated that appellant could perform limitedduty work eight hours per day with restrictions.2
On May 12, 2005 the Office requested that Dr. David Garelick, an Office medical
adviser, review Dr. Juergens’ July 27, 2004 findings and provide a permanent impairment rating
for appellant’s left upper extremity based on the A.M.A., Guides, as well as, the date he reached
maximum medical improvement.
On May 16, 2005 Dr. Garelick reviewed appellant’s medical records including,
Dr. Juergens’ July 27, 2004 findings. He stated that it was going to be very difficult, if not
impossible, to provide an impairment rating based on the A.M.A., Guides. Dr. Garelick
determined that appellant had a Class 4 severe impairment due to a pain disorder (A.M.A.,
Guides 575, Table 18-3). He stated that the only appropriate award at that time would be a five
percent impairment of the left upper extremity for Grade 0 pain in the distribution of the
suprascapular nerve. (A.M.A., Guides 482, 492, Tables 16-10, 16-15). Dr. Garelick found that
appellant had an additional three percent impairment for pain (A.M.A., Guides, 574,
Figure 18-1) because the pain-related impairment appeared to increase the burden of his
condition substantially. He combined the five percent and three percent impairments for pain to
determine that appellant had an eight percent impairment of the left upper extremity (A.M.A.,
Guides 604, Combined Values Chart). Dr. Garelick estimated that the date of maximum medical
improvement occurred one year postoperatively, on December 3, 2004.
By decision dated June 27, 2005, the Office granted appellant a schedule award for an
eight percent impairment of the left upper extremity based on Dr. Garelick’s May 12, 2005
opinion. In a July 25, 2005 letter, appellant requested an oral hearing before an Office hearing
representative.
In a decision dated March 21, 2006, an Office hearing representative affirmed the
June 27, 2005 decision. He found that Dr. Garelick properly utilized the A.M.A., Guides in
determining that appellant had an eight percent impairment of the left upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.5 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure

2

Appellant returned to limited-duty work as an assistant control room officer effective May 15, 2005.

3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(19).

5

equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.6
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.7 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.8
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the protocols of the A.M.A., Guides, his opinion is of diminished
probative value in establishing the degree of any permanent impairment. In such cases, the
Office may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the findings
reported by the attending physician.9
ANALYSIS
The Office accepted that appellant sustained a left shoulder tear in the performance of
duty on September 6, 2003. The Office found a conflict in the medical opinion evidence
between Dr. Juergens, a treating physician, and Dr. Ritter, an Office referral physician, as to
whether appellant sustained a work-related injury and if so, whether he had any continuing
residuals of his September 6, 2003 employment injury. In a July 27, 2004 treatment note,
Dr. Juergens opined that appellant sustained CRPS I of the left upper extremity. He reported his
range of motion findings which included 60 degrees of forward elevation, minimal backward
elevation, 45 degrees of abduction, 60 degrees of internal rotation and 40 degrees of external
rotation. Dr. Juergens also reported decreased strength of the left hand grip, left triceps’ strength
that was four out of five, shoulder abduction that was three out of five and mild mottling
discoloration of the left upper extremity. In a September 23, 2004 report, Dr. Ritter opined that
appellant sustained employment-related chronic left shoulder pain, possible causalgia, depression
and panic disorder. He opined that it was difficult to determine the extent of his permanent
impairment based on the A.M.A., Guides due to the complexity of his symptoms, noting that he
not only had restricted motion, but also his pain pattern had symptoms of significant pain that
seemed to limit his activities, depression, anxiety, weakness and numbness. Dr. Ritter, however,
opined that he sustained 50 percent impairment of the left upper extremity. He further opined
that appellant could perform limited-duty work with restrictions.

6

Supra note 4.

7

See Paul A. Toms, 28 ECAB 403 (1987).

8

A.M.A., Guides, Chapter 16, The Upper Extremities, pp. 433-521 (5th ed. 2001).

9

See John L. McClanic, 48 ECAB 552 (1997); see also Paul R. Evans, 44 ECAB 646, 651 (1993).

6

The Office properly referred appellant to Dr. Sheridan, selected as the impartial medical
examiner, to resolve the conflict in the medical opinion evidence. In an April 25, 2005 report, he
stated that appellant sustained a SLAP lesion of the left shoulder but doubted that it was
employment related. Dr. Sheridan found that appellant’s complaint of continuing residuals of his
September 6, 2003 employment-related injury were not supported by objective evidence. He
opined that appellant could not return to his date-of-injury position as a correctional officer
because any physical activity or encounter with hostile individuals would put him at medical
risk. Dr. Sheridan, however, opined that he could perform limited-duty work in a clerical
position, eight hours per day with restrictions.10
On May 16, 2005 Dr. Garelick an Office medical adviser, reviewed appellant’s medical
records, including Dr. Juergens’ July 27, 2004 findings. He stated that it was going to be very
difficult, if not impossible, to determine the extent of permanent impairment of appellant’s left
upper extremity without providing any rationale for his opinion. Dr. Garelick determined that
appellant had a Class 4 severe impairment due to a pain disorder (A.M.A., Guides 575,
Table 18-3). He further determined that appellant had five percent impairment of the left upper
extremity for Grade 0 pain in the distribution of the suprascapular nerve. (A.M.A., Guides 482,
492, Tables 16-10 and 16-15). Dr. Garelick found that he had an additional three percent
impairment for pain (A.M.A., Guides, 574, Figure 18-1) because the pain-related impairment
appeared to increase the burden of his condition substantially. However, according to section
18.3b, page 571 of the A.M.A., Guides, examiners should not use Chapter 18 to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ
rating systems found in the other chapters.11 Office procedures provide that Chapter 18 is not to
be used in combination with other methods to measure impairment due to sensory pain (Chapters
13, 16 and 17).12 Thus, Dr. Garelick did not properly justify this additional allocation of three
percent for appellant’s pain. He utilized the Combined Values chart on page 604 of the A.M.A.,
Guides to determine that appellant had an eight percent impairment of the left upper extremity.
However, as noted, appellant was not entitled to the three percent impairment under Chapter 18.
Moreover, Dr. Garelick failed to apply the tables and figures of the A.M.A., Guides to
Dr. Juergens’ range of motion measurements for appellant’s left upper extremity. Thus, the
hearing representative’s March 21, 2006 decision must be set aside and the case remanded to the
Office. Upon remand, the Office will refer the case to an Office medical adviser to determine
appellant’s left upper extremity impairment by including the range of motion measurements
provided by Dr. Juergens. Following this and any other development deemed necessary, the
Office shall issue an appropriate decision regarding appellant’s entitlement to a schedule award
for permanent impairment of his left upper extremity.

10

The Board notes that the Office did not ask Dr. Sheridan to determine whether appellant sustained any
permanent impairment based on the A.M.A., Guides due to his September 6, 2003 employment-related injury and he
did not offer an opinion regarding this issue.
11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); Philip A. Norulak, 55 ECAB 690 (2004).
12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant has
more than an eight percent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: April 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

